Title: Jonathan Williams, Jr., to the American Commissioners, 5 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes July 5. 1777
I omitted mentioning in my last that I had Drawn on you in favor of Messrs. Montadoiun for 1500 Livers at 8 days date which please to honor. Capt. Hynson and myself will go to painbeof tomorrow to Examine the Duc De Chartres. I mentiond to you that her price was 68,000 Livers but that is the price offered for her the Owners ask 70,000 for her. This is a great deal of money but I realy think it will be better to purchase than to freight even if one could be had. I do not hear of any ship that would answer our purpose to be procured on freight and I find that the people here Expects at least as much Extraordinary freight as would insure the Ship and the Extraordinary Gratifications to the Capt. and people in addittion to which our pressing occasion would perhaps augment the price and the Merchant prehaps make great profit. If we purchase you will have a Ship that is capable of carrying all your Stores at once and the 30 Cases of arms which I shall give from the Magazine with 100 Saddles and 2. or 300 pair of Holsters that will be ready in time. She will be able to run from a Superior force or fight an Equal one and when She Arrives in America you will have the means of bringing home a freight of 7. or 800 hogsheads of Tobacco at a train Expence; if She makes this Voyage Safely she will more than clear herself. The Profit a french Merchant would make will be saved and if you are to give them as much Extraordinary freight as the insurance amounts to it appears to me the Same thing as if you Risque the property yourself. In considering the above circumstances and your Orders I shall (if upon Examination the Ship answers the Charactor I have of her) make the purchase immidiatly and proceed with all possible Dispatch. The next thing to consider is the way she is to be Dispaitched. Capt. Hynson ask for only half the number of guns but twice the weight by which he thinks he can fight a greater force should there be occasion. If you choose she should go without a french Capt. and we should not conclude to fit out a privateer we can have a number of American Sailors here; if you choose She should go as a frenchman (which would be best on this Coast at least tho’ I imagine make but Little difference on the other) I will so manage the matter as to keep her distanation unknown and when She is ready if we had twice the Number of Spies that we have we should not be affected by them. In consequence of Mr. Morriss’ Return I have relinquished all pretentions to the affair of prizes &c. I have received Letters from Wicks and Nicholson who seem’d to be very much Satisfyed with the house I named to them. It appears to me to be of consequence to have concerns with the first houses in the ports of France in preference to any others as in case of need we can have advances and it is always [as] easy to have good connections as indifferent ones. This is the only reason which induced me to name them which I hope will meet with your approbation. Capt. Nicholson Seems very unhappy with his Little Vessell which he thinks will never answer your purpose. I am affraid of proposing any new way of disposing of your Funds as you have already so many but I think if you mean to give nicholson another Ship I could build one here in about 3 months capable of carrying 14 guns to Sail equal to any thing the Hull of which would cost 20.000 Livers Lanched in the water and we may Suppose as much more for her mast yards Riggin &c. I have the honor to be
J W
To the commissioners at Paris
